Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160208
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  OAKLAWN HOSPITAL,                                                                                   Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
          Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                   SC: 160208                                          Justices

  v                                                                COA: 343189
                                                                   Calhoun CC: 17-001283-NF
  AUTO-OWNERS INSURANCE COMPANY
  and HOME-OWNERS INSURANCE
  COMPANY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 23, 2020

                                                                              Clerk